         Case 1:07-cr-00012-LAP Document 109 Filed 01/22/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  07 CR. 12 (LAP)
-against-
                                                        ORDER
DANIEL DEANDRADE,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        The Court is in receipt of Defendant Daniel Deandrade’s

motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A).      (See dkt. no. 108.)      The Government shall

respond to Mr. Deandrade’s motion no later than February 12,

2021.    Mr. Deandrade may reply no later than February 26, 2021.

    The Clerk of Court shall mail a copy of this order to Mr.

Deandrade.

    SO ORDERED.

Dated:       New York, New York
             January 22, 2021


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
